Per Curiam.
We affirm Appellant's judgment and sentence, and remand solely for the court to enter a written adjudication nunc pro tunc of the competency determination the court has already made. See Hunter v. State , 174 So.3d 1011, 1015 (Fla. 1st DCA 2015) (remanding for entry of nunc pro tunc written order). The record reflects that the court made a proper and independent adjudication of Appellant's competency after the court raised a competency concern and had Appellant evaluated. We reject Appellant's other arguments on appeal without further comment.
AFFIRMED ; REMANDED for entry of order.
Lewis, Kelsey, and Winsor, JJ., concur.